SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):January 25, 2011 HOUSTONAMERICANENERGYCORP. (Exact name of registrant as specified in Charter) Delaware 1-32955 76-0675953 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 801 Travis Street, Suite 1425 Houston, Texas 77002 (Address of Principal Executive Offices)(Zip Code) 713-222-6966 (Issuer Telephone number) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below): £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 8.01 Other Events. On January 25, 2011, Houston American Energy Corp. issued a press release announcing the resignation of J. Alex Loftus as a director.Mr. Loftus had no disagreements with Houston American Energy. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press release, dated January 25, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. HOUSTON AMERICAN ENERGY CORP. Dated:January 25, 2011 By: /s/ James J. Jacobs James Jacobs, Chief Financial Officer 2
